In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00201-CR



          SERGIO FONZA-CAREY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 43866-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION
           Pursuant to an open plea, the trial court found Sergio Fonza-Carey guilty of unlawful

possession of a firearm by a felon.1 After a trial to the bench, the trial court imposed the minimum

sentence of two years’ imprisonment.2 On appeal, Fonza-Carey complains that the punishment

imposed violates the prohibition against disproportionate sentences under the Eighth Amendment

to the United States Constitution.

           To preserve a complaint for appellate review, Fonza-Carey must have presented to the trial

court a timely request, objection, or motion that stated the specific grounds for his desired ruling,

or the complaint must be apparent from the context. See TEX. R. APP. P. 33.1(a)(1); Hookie v.

State, 136 S.W.3d 671, 679–80 (Tex. App.—Texarkana 2004, no pet.). We have previously held

that to preserve a disproportionate sentence complaint on appeal, a defendant must either object at

the time the sentence is imposed, or assert the complaint in a timely filed motion for new trial. See

Mullins v. State, 208 S.W.3d 469, 470 n.2 (Tex. App.—Texarkana 2006, no pet.); Hookie, 136
S.W.3d at 680; Jackson v. State, 989 S.W.2d 842, 845 (Tex. App.—Texarkana 1999, no pet.). Our

review of the record shows that this complaint was not presented to the trial court.3 Therefore,

Fonza-Carey’s sole complaint on appeal has not been preserved for our review.




1
    See TEX. PENAL CODE ANN. § 46.04(a), (c) (West 2011).
2
    See TEX. PENAL CODE ANN. §§ 12.34(a) (West 2011).
3
 Fonza-Carey made no objection when his sentence was imposed. Although he filed a generalized motion for new
trial, the motion did not raise the issue of a grossly disproportionate sentence or assert a violation of the Eighth
Amendment of the United States Constitution.

                                                            2
      We affirm the judgment.



                                     Bailey C. Moseley
                                     Justice

Date Submitted:    August 19, 2016
Date Decided:      August 22, 2016

Do Not Publish




                                       3